Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	1.	Applicant’s AFCP Request filed 08/17/2022 is entered. Claims 27-32 are canceled in this Request. None of the claims is amended. Claims 1-4, 7-9, 11-12, 14-21, 23-24 and 26 are pending. Claim 1 is independent claims and claims 2-4, 7-9, 11-12, 14-21, 23-24 and 26 depend from claim 1.

	2.	Response to Arguments: 
	Applicant’s arguments filed 08/17/2022, see pages 1-2 have been considered  and are persuasive in view of the cancelation of claims 27-32.
	In the Final Rejection mailed 05/18/2022 claims 1-4, 7-9, 11-12, 14-21, 24-24, and 26 were deemed allowable. 
Claims 27-29 were rejected under 35 USC 112 as being indefinite and claims 28-29 and 31-32 were rejected under 35 USC 112 as failing to comply with the written description requirement. Claims 27-28 and 30-31 were rejected under 35 USC 103.  Since claims 27-32 are canceled in the AFCP Request filed 08/17/2022, all pending rejections are now moot and withdrawn.

	3.	Telephone Interview: Examiner called the Applicant's attorney Mr. Kassas to discuss support for limitations, " scan a fabric fiber of the one or more customized garments using an optical device; and obtain a fiber fingerprint of the one or more customized garments based on the scan of the fabric fiber of the one or more customized garments" . Mr. Kassas indicated that these limitations are supported  in paras 0042 and 0046. Examiner accepted the Applicant's support for the questioned limitations..
Allowable Subject Matter
4.	Claims 1-4, 7-9, 11-12, 14-21, 23-24 and 26 allowed. Claim 1 is independent claims and claims 2-4, 7-9, 11-12, 14-21, 23-24 and 26 depend from claim 1.

The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database for NPL references, reviewed the references cited in the IDSs’ filed 12/18/2019, 01/06/2020, 02/03/2020. 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including a Non-Final Rejection mailed 01/25/2022,  Examiner initiated telephone interview on 05/13/2022, Final Rejection mailed 05/18/2022, Examiner’s telephone interview on 08/23/2022 and the applicant’s replies filed 08/17/2022 including amendment to claims and his arguments filed 08/17/2022 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

Regarding independent claim 1, the best art of Adeyoola [US20140176565 A1] combined with any other art at least does not teach or render obvious specifically the limitations comprising scanning a fabric fiber of thee one or more customized garments using an optical device, and obtain a fiber fingerprint of the one or more customized garments based on [e scan of the fabric fiber of the one or more customized garments in combination with the rest of the limitations of claim 1.
The reasons for allowance for dependent claims 2-4, 7-9, 11-12, 14-21, 23-24 and 26 are maintained the same as established for the base claim 1 above.

5 	Foreign reference:
	1) CN 107527156 A discloses a clothes-making System and Method using an APP comprising a 3D simulation including displaying a selected model of the user and then the selected garments are superimposed on the model and displayed, receiving material selection of the clothes, further receiving user input and generating clothes ordering information by a management server, the management server receives clothes ordering information which are forwarded to factory server for the production order of the garment clothes garment. The system and method include scanning fiber fabric {see Abstract and Description].

	Non-Patent reference: 
	(ii) Dolbow, Sandra, “DuPont employs new tag, technology to protect Lycra's brand integrity”, published 12/09/2002 in Brandweek43.45: 4. Adweek LLC; retrieved from Dialog
database on 05/03/2022 and cited in the Final Rejection mailed 05/18/2022  discloses DuPont this week will introduce Brand Scan, a device that detects whether or not a fabric or garment is made with authentic Lycra, its branded spandex fiber. The scanners tie in with a new Lycra tag, "You either have it or you don't,” which will be used in an ad campaign next spring, via McCann-Erickson, New York.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625